Citation Nr: 1201586	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for a keloid scar on the chest.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In correspondence received in December 2009, the Veteran stated that he no longer desired a hearing.  Thus, the hearing request is withdrawn and the Board proceeds with the appeal.  See 38 CFR 20.704(e).  

The issues of entitlement to service connection for hearing loss, hypertension, and a sinus disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, right knee osteoarthritis with suprapatellar bursa effusion was incurred in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, left knee osteoarthritis with suprapatellar bursa effusion was incurred in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, lumbar spine degenerative joint disease with lumbar instability and sacroiliitis was incurred in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, a keloid scar on the chest was incurred in service.  


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis with suprapatellar bursa effusion was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Left knee osteoarthritis with suprapatellar bursa effusion was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3043, 307, 3.309 (2011).

3.  Lumbar spine degenerative joint disease with lumbar instability and sacroiliitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A keloid scar on the chest was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee disorder, a left knee disorder, a back disorder, and a keloid chest scar.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

I.  Right Knee 

The Veteran asserts entitlement to service connection for a right knee disorder.  Having considered the evidence, the Board finds service connection is warranted.  

In this case, service treatment records reflect complaints of right knee pain and the diagnosis entered in February 1975 was chondromalacia.  In addition, in November 2005, the Veteran's private doctor noted treatment since 1985 and stated that the Veteran's right knee degenerative arthritis would worsen over time.  Further, the April 2009 VA examination report notes a history of knee pain as a result of crawling on rocks and running four miles per day during service, and while the examiner stated that an opinion as to whether right knee osteoarthritis with suprapatellar bursa effusion could not be provided without resorting to speculation, such is not inconsistent with the Veteran's competent and credible report of continuity of symptomatology since service.  

Right knee chondromalacia was diagnosed during service, there is competent and credible evidence of continuity of symptomatology since service and a current diagnosis of right knee osteoarthritis with suprapatellar bursa effusion.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee osteoarthritis with suprapatellar bursa effusion is related to the Veteran's active service and, therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for right knee osteoarthritis with suprapatellar bursa effusion is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Left Knee

The Veteran asserts entitlement to service connection for a left knee disorder.  Having considered the evidence, the Board finds service connection is warranted.  

Service treatment records reflect complaints of left knee pain and the diagnosis entered in February 1975 was chondromalacia.  In addition, in November 2005, the Veteran's private doctor reported treatment since 1985 adding that his left knee degenerative arthritis would worsen over time.  Further, the April 2009 VA examination report notes a history of knee pain as a result of crawling on rocks and running four miles per day during service, and while the examiner stated that an opinion as to whether left knee osteoarthritis with suprapatellar bursa effusion could not be provided without resorting to speculation, such is not inconsistent with his competent and credible report of continuity of symptomatology since service.  

In this case, left knee chondromalacia was diagnosed during active service, there is competent and credible evidence of continuity of symptomatology since service and a current diagnosis of left knee osteoarthritis with suprapatellar bursa effusion.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's left knee osteoarthritis and suprapatellar bursa effusion is related to the Veteran's active service and, therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for left knee osteoarthritis and suprapatellar bursa effusion is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Back Disorder.  

The Veteran asserts entitlement to service connection for a back disorder.  Having considered the evidence, the Board finds service connection is warranted.  

In this case, service treatment records reflect complaints of back pain and the diagnosis entered in July 1975 was muscle strain.  In addition, in November 2005, the Veteran's private doctor noted treatment for chronic back pain since 1985, and the April 2009 VA examination report notes a history of back injury during service.  The Board notes that while the examiner stated that an opinion as to whether degenerative joint disease of the lumbar spine with lumbar instability and sacroiliitis could not be provided without resorting to speculation, such is not inconsistent with the Veteran's competent and credible report of continuity of symptomatology since service.  

In this case, there are relevant in-service findings, there is competent and credible evidence of continuity of symptomatology since service and a current diagnosis of degenerative joint disease of the lumbar spine with lumbar instability and sacroiliitis.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's degenerative joint disease of the lumbar spine with lumbar instability and sacroiliitis is related to the Veteran's active service and, therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for degenerative joint disease of the lumbar spine with lumbar instability and sacroiliitis is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Keloid Scar

The Veteran asserts entitlement to service connection for a keloid scar on the chest.  Having considered the evidence, the Board finds service connection is warranted.  

Service treatment records reflect a painful nodule on the chest was incised and drained in December 1975.  In addition, in November 2005, the Veteran's private doctor reported treatment of a chest wall keloid since 1985 adding that the painful keloid, for which there was no cure, required sporadic injections.  The Board notes that the April 2009 VA examiner's opinion to the effect that an opinion as to whether a keloid scar on the chest could not be provided without resorting to speculation is not inconsistent with the Veteran's competent and credible report of continuity of symptomatology since service.  Thus, a chest nodule was diagnosed and treated during service, there is competent and credible evidence of continuity of symptomatology since service and a current diagnosis of a related keloid scar.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's keloid scar on the chest is related to the Veteran's active service and, therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for a keloid scar on the chest is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for osteoarthritis of the right knee osteoarthritis with suprapatellar bursa effusion is granted.  

Service connection for osteoarthritis of the left knee osteoarthritis with suprapatellar bursa effusion is granted.  

Service connection for degenerative joint disease of the lumbar spine with lumbar instability and sacroiliitis is granted.  

Service connection for a keloid scar on the chest is granted.  

REMAND

The Veteran asserts entitlement to service connection for hearing loss, hypertension, and a sinus disorder.  Having reviewed the evidence, the Board finds further development is necessary.  

The Board notes that the July 1973 service entrance examination report shows blood pressure was 150/94.  In addition, service treatment records reflect complaints of sinus congestion in November 1974 and March 1975, and left ear inflammation was noted in May 1975.  In November 2005, the Veteran's private doctor noted treatment of the Veteran since 1985 for hypertension, and chronic allergic rhinitis was noted.  In addition, in his September 2008 VA Form 9, the Veteran asserted he has decreased hearing as a result of loud noise exposure during service, that he has been taking hypertension medication for at least 25 years, and that he has had relevant symptoms, to include sinus symptoms, since separation from service.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of hypertension, hearing loss or a sinus disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the there are relevant in-service findings and current diagnoses of hypertension, and allergic rhinitis, and the Veteran has competently and credibly reported both hearing loss, as well as hypertension and sinus symptoms during service and continuity of symptomatology since separation from active service.  As such, the Board finds it necessary to afford the Veteran a VA examination to determine the nature, scope, and etiology of hypertension, hearing loss, and a sinus disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his hypertension, hearing loss and sinus disorder during and/or since service.  

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension, sinus disorder, or hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology of relevant symptoms and opine as to whether it is at least as likely as not that any hypertension, hearing loss or sinus disorder found to be present had an onset during service or within the initial year after separation or is otherwise related service, to include on the basis of aggravation.  The rationale for all opinions should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


